   8:21-cv-00424-TMC-JDA   Date Filed
                  IN THE UNITED       02/11/21
                                 STATES        EntryCOURT
                                          DISTRICT  Number 8                       Page 1 of 2
                  FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON DIVISION

David Johnson,                                 )       C.A. No. 8:21-cv-00424-TMC-JDA
                     Plaintiff,                )
                                               )    PLAINTIFF’S ANSWERS TO LOCAL
       v.                                      )     RULE 26.01 INTERROGATORIES
                                               )
South Carolina Highway Patrol,                 )
                                               )
                     Defendant.                )
                                               )


       Plaintiff answers the Court’s interrogatories pursuant to Local Rule 26.01, D.S.C., as
follows:

       (A)    State the full name, address and telephone number of all persons or legal
              entities who may have a subrogation interest in each claim and state the basis
              and extent of said interest.

       Answer:       None known.

       (B)    As to each claim, state whether it should be tried jury or nonjury and why.

       Answer:       All of Plaintiff’s claims are triable to a jury as Plaintiff requested.

       (C)    State whether the party submitting these responses is a publicly owned
              company and separately identify: (1) each publicly owned company of which
              it is a parent, subsidiary, partner, or affiliate; (2) each publicly owned
              company which owns ten percent or more of the outstanding shares or other
              indicia of ownership of the party; and (3) each publicly owned company in
              which the party owns ten percent or more of the outstanding shares.

      Answer:        None

       (D)    State the basis for asserting the claim in the division in which it was filed (or
              the basis of any challenge to the appropriateness of the division).

       Answer:       This action was removed by Defendants to this Court. Plaintiff

       (E)    Is this action related in whole or in part to any other matter filed in this
              District, whether civil or criminal? If so, provide: (1) a short caption and the
              full case number of the related action; (2) an explanation of how the matters
              are related; and (3) a statement of the status of the related action.

       Answer:       Defendant is not aware of any related actions.
   8:21-cv-00424-TMC-JDA
      (F)   If the defendant is Date  Filed 02/11/21
                                 improperly    identified,Entry  Number
                                                           give the      8 identification
                                                                    proper   Page 2 of 2and
            state whether counsel will accept service of an amended summons and pleading
            reflecting the correct identification.

      Answer:       Defendant is properly identified.

      (G)    If you contend that some other person or legal entity is, in whole or in part,
             liable to you or the party asserting a claim against you in this matter, identify
             such person or entity and describe the basis of said liability.

      Answer:       Not known.



                                               Respectfully submitted,

                                                      s/Peter A. Rutledge
                                              Peter A. Rutledge (SC Bar #15899)
                                                        (864) 906-2521
                                                        66 Faris Circle
                                                     Greenville, SC 29605
                                                     Peter@PRutLaw.com

                                              ATTORNEY FOR PLAINTIFF

February 11, 2021
